—Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 21, 1981, convicting him of rape in the first degree, robbery in the first degree, and sexual abuse in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (People v Kennedy, 47 NY2d 196), defendant’s alibi defense was disproven and his guilt was proven beyond a reasonable doubt. We have examined defendant’s remaining contentions and find them to be without merit.
We note that defendant was afforded the opportunity to file a supplemental pro se brief but has not availed himself of the opportunity. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.